                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                           Plaintiff,                                              8:10CR237

         vs.
                                                                    ORDER ON APPEARANCE FOR
BRAULIO LARA,                                                     SUPERVISED RELEASE VIOLATION

                           Defendant.


        The defendant appeared before the court on February 11, 2019 regarding Petition for Offender Under
Supervision [191]. Hugh P. Reefe represented the defendant. Susan T. Lehr represented the government. The
defendant was advised of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).


        PRELIMINARY HEARING:


        HEARING WAIVED—PROBABLE CAUSE FOUND
        ☒        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
                 hearing. Fed. R. Crim. P. 32.1(b)(1)(A).      The Court finds probable cause as alleged in the
                 petition to believe the defendant violated the terms of supervised release and the defendant
                 should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
                 defendant shall appear personally for a final dispositional hearing before Senior Judge Bataillon
                 in Courtroom #3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
                 Omaha, Nebraska, on March 15, 2019, at 10:00 a.m.


        DETENTION HEARING:


        MOTION FOR DETENTION—HEARING WAIVED
        ☒        The government moved for detention based upon ☒ risk of flight and/or ☐ danger. The
                 defendant freely, knowingly, intelligently, and voluntarily waived the right to a detention
                 hearing. The court finds that the defendant failed to meet his/her burden to establish by clear
                 and convincing evidence that he/she will not flee or pose a danger to any other person or to the
                 community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion
       for detention is granted as to ☒ risk of flight and/or ☐ danger and the defendant shall be
       detained until further order of the Court.


       The defendant shall be committed to the custody of the Attorney General or designated
       representative for confinement in a correctional facility and shall be afforded a reasonable
       opportunity for private consultation with defense counsel. Upon order of a United States court
       or upon request of an attorney for the government, the person in charge of the corrections
       facility shall deliver the defendant to the United States Marshal for an appearance in connection
       with a court proceeding.


IT IS SO ORDERED.


Dated this 11th day of February, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                              2
